Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
2.	Claims 1-20 are presented for examination. 
3.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 3/18/22 was considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,677,485 and claims 1-20 of U.S. Patent No. 11,243,005. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope. They are not patentably distinct from each other because In view of the “obviousness-type” double patenting rational enunciated in Georgia Pacific Crop v United States Gypsum Co., 52 USPQ2d 1590, U.S. Court of Appeals Federal Circuit 1999, instant application claims 1-20 and merely define an obvious variation of the invention claimed in the U.S. Patent No. 10,677,485 and U.S. Patent No. 11,243,005.	
After analyzing the language of the claims, initially it should be noted that the Patent No. 10,677,485 and U.S. Patent No. 11,243,005, having the same inventive entity. The Assignee in all applications is the same. 
Claims 1, 8 and 16 of the instant application is anticipated by patent claims 1, 6 and 14 in that claims 1, 6 and 14 of the patent contains all the limitations of claims 1, 8 and 16 the instant application; and patent claims 1, 11 in that claims 1, 11 of the patent contains all the limitations of claims 1, 8 and 16 the instant application. Claims 1, 8 and 16 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).
7.	A comparison of the independent claims in the instant application and US patent application are shown in the table below.
Instant application 17/565820 
US Patent No. 10,677,485
1.  A computing device for determining a cause of a fault in a building control system, comprising: a memory; a processor configured to execute executable instructions stored in the memory to: receive operational data associated with the building control system; receive control logic associated with a controller of the building control system, wherein the control logic associated with the controller of the building control system includes a logical mapping between input points of the controller and output points of the controller; determine a fault in the building control system; determine a cause of the fault in the building control system, wherein determining the cause of the fault includes checking whether each respective output point of the controller, and the input points that affect each respective output point of the controller, are different from what is expected based at least in part on the received control logic associated with the controller of the building control system and the received operational data associated with the building control system; and transmit a notification of the fault over a network, wherein the notification identifies the cause of the fault.
1.  A computing device for determining a cause of a fault in a heating, ventilation, and air conditioning (HVAC) system, comprising: a memory;  and a processor configured to execute executable instructions stored in the memory 
to: receive operational data associated with an HVAC system;  receive control 
logic associated with a controller of the HVAC system, the control logic associated with the controller of the HVAC system including a logical mapping between input points of the controller and output points of the controller; determine a cause of a fault occurring in the HVAC system based, at least in part, on the operational data associated with the HVAC system and the control logic of the controller of the HVAC system;  provide the cause of the fault occurring in the HVAC system to a user;  and correct the cause of the fault occurring in the HVAC system. 
 

8. A method for determining a cause of a fault in a building control system, comprising: receiving and storing operational data associated with the building control system; storing control logic associated with input points and output points of a controller of the building control system, wherein the control logic includes a logical mapping between the input points of the controller and each respective output point of the controller; detecting a fault in the building control system; determining a cause of the fault in the building control system, wherein determining the cause of the fault includes checking whether each respective output point of the controller, and the input points that affect each respective output point of the controller, are different from what is expected based at least in part on the control logic associated with the controller of the building control system and the received operational data associated with the building control system; providing an alert over a network to a remote device, the alert identifying the fault and the cause of the fault; and correcting the cause of the fault.
6.  A computer implemented method for determining a cause of a fault in a 
heating, ventilation, and air conditioning (HVAC) system, comprising: receiving, by a computing device, operational data associated with an HVAC system;  receiving, by the computing device, control logic associated with input points and output points of a controller of the HVAC system, wherein the control logic includes a logical mapping between the input points of the controller and each respective output point of the controller;  determining, by the computing device, a cause of a fault occurring in the HVAC system based, at least in part, on the operational data associated with the HVAC system and the logical mapping between the input points of the controller and each respective output point of the controller;  and correcting, by the computing device, the cause of the fault occurring in the HVAC system.
16. A method comprising: receiving operational data associated with a building control system; receiving control logic including a logical mapping between input points and output points of a controller of the building control system; determining, based at least in part on the operational data associated with the building control system, whether a value of one of the output points of the controller is different from an expected value for that output point; upon determining that the value of that output point of the controller is different from the expected value, determining which of the input points of the controller affect that output point based at least in part on the control logic associated with the input points and output points of the controller; determining, based at least in part on the operational data associated with the building control system, whether a value of any of the input points of the controller determined to affect that output point of the controller are different from an expected value for that input point; determining, based at least in part on whether the value of any of the input points of the controller determined to affect that output point of the controller are different from an expected value for that input point, a cause of a fault occurring in the building control system; and correcting the cause of the fault occurring in the building control system.
14.  A non-transitory computer readable medium having computer readable 
instructions stored thereon that are executable by a processor to: receive 
operational data associated with an HVAC system;  receive control logic 
including a mapping between input points and output points of a controller of 
the HVAC system;  determine, based on the operational data associated with the 
HVAC system, whether a value of one of the output points of the controller is 
different from an expected value for that output point;  determine, upon determining that the value of that output point of the controller is different from the expected value, which of the input points of the controller affect that output point based on the control logic associated with the input points 
and output points of the controller;  determine, based on the operational data associated with the HVAC system, whether a value of any of the input points of the controller determined to affect that output point of the controller are different from an expected value for that input point;  determine, based on 
whether the value of any of the input points of the controller is different 
from the expected value for that input point, a cause of a fault occurring in the HVAC system;  and correct the cause of the fault occurring in the HVAC system. 


Instant application 17/565820 
US Patent No. 11,243,005
1.  A computing device for determining a cause of a fault in a building control system, comprising: a memory; a processor configured to execute executable instructions stored in the memory to: receive operational data associated with the building control system; receive control logic associated with a controller of the building control system, wherein the control logic associated with the controller of the building control system includes a logical mapping between input points of the controller and output points of the controller; determine a fault in the building control system; determine a cause of the fault in the building control system, wherein determining the cause of the fault includes checking whether each respective output point of the controller, and the input points that affect each respective output point of the controller, are different from what is expected based at least in part on the received control logic associated with the controller of the building control system and the received operational data associated with the building control system; and transmit a notification of the fault over a network, wherein the notification identifies the cause of the fault.
1. A computing device for determining a cause of a fault in a heating, ventilation, and air conditioning (HVAC) system, comprising: a memory; and a processor configured to execute executable instructions stored in the memory to: receive operational data associated with an HVAC system; receive control logic associated with a controller of the HVAC system, the controller including one or more input points and one or more output points, and wherein the received control logic includes a logical mapping that defines which input point or input points of the controller affect each respective output point of the controller; predict a fault will occur in the HVAC system based, at least in part, on the operational data associated with the HVAC system and the control logic associated with the controller of the HVAC system; and provide a notification of the predicted fault so that a user is given an opportunity to address the predicted fault before the predicted fault actually occurs. 

8. A method for determining a cause of a fault in a building control system, comprising: receiving and storing operational data associated with the building control system; storing control logic associated with input points and output points of a controller of the building control system, wherein the control logic includes a logical mapping between the input points of the controller and each respective output point of the controller; detecting a fault in the building control system; determining a cause of the fault in the building control system, wherein determining the cause of the fault includes checking whether each respective output point of the controller, and the input points that affect each respective output point of the controller, are different from what is expected based at least in part on the control logic associated with the controller of the building control system and the received operational data associated with the building control system; providing an alert over a network to a remote device, the alert identifying the fault and the cause of the fault; and correcting the cause of the fault.
11. A method for determining a cause of a fault in a heating, ventilation, and air conditioning (HVAC) system, the method comprising: receiving, by a computing device, operational data associated with an HVAC system; receiving, by the computing device, control logic associated with one or more input points and one or more output points of a controller of the HVAC system, wherein the control logic provides a logical mapping that provides an indication of which input point or input points of the controller affect each respective output point of the controller; predicting, by the computing device, that a fault will occur in the HVAC system based, at least in part, on the operational data associated with the HVAC system and the control logic associated with the controller of the HVAC system; determining a cause of the predicted fault; and correcting the cause of the predicted fault.
16. A method comprising: receiving operational data associated with a building control system; receiving control logic including a logical mapping between input points and output points of a controller of the building control system; determining, based at least in part on the operational data associated with the building control system, whether a value of one of the output points of the controller is different from an expected value for that output point; upon determining that the value of that output point of the controller is different from the expected value, determining which of the input points of the controller affect that output point based at least in part on the control logic associated with the input points and output points of the controller; determining, based at least in part on the operational data associated with the building control system, whether a value of any of the input points of the controller determined to affect that output point of the controller are different from an expected value for that input point; determining, based at least in part on whether the value of any of the input points of the controller determined to affect that output point of the controller are different from an expected value for that input point, a cause of a fault occurring in the building control system; and correcting the cause of the fault occurring in the building control system.
11. A method for determining a cause of a fault in a heating, ventilation, and air conditioning (HVAC) system, the method comprising: receiving, by a computing device, operational data associated with an HVAC system; receiving, by the computing device, control logic associated with one or more input points and one or more output points of a controller of the HVAC system, wherein the control logic provides a logical mapping that provides an indication of which input point or input points of the controller affect each respective output point of the controller; predicting, by the computing device, that a fault will occur in the HVAC system based, at least in part, on the operational data associated with the HVAC system and the control logic associated with the controller of the HVAC system; determining a cause of the predicted fault; and correcting the cause of the predicted fault.


Allowable Subject Matter
8.	Claims 1-20 allowed over prior art.

9.	The following is an examiner’s statement of reasons for allowance: 
The prior art of records do not teach or suggest, individually or in combination, a computing device for determining a cause of a fault in a building control system, comprising: a processor configured to execute executable instructions stored in the memory to: receive operational data associated with the building control system; receive control logic associated with a controller of the building control system, wherein the control logic associated with the controller of the building control system includes a logical mapping between input points of the controller and output points of the controller; determine a fault in the building control system; determine a cause of the fault in the building control system, wherein determining the cause of the fault includes checking whether each respective output point of the controller, and the input points that affect each respective output point of the controller, are different from what is expected based at least in part on the received control logic associated with the controller of the building control system and the received operational data associated with the building control system; and transmit a notification of the fault over a network, wherein the notification identifies the cause of the fault.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Rensing et al., US publication no. 2015/0235141, discloses a HVAC system collects data from the monitored system at periodic intervals. The system analyzes the collected data using a library of templates to identify potential faults.  The analysis provides a means for ranking the likelihood of faults from most likely (to be a real fault) to least likely.  The system performs "root-cause analysis"--reporting on the fault or faults that cause other faults, and perform adjustment to the HVAC system [figure 1; para 17, 62-63, 96].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Nov. 16, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115